DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 16/549,325 filed on August 23, 2019. Claims 1-20 are currently pending with the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claim1, the limitations directed towards generate, for the entitlement data, a frequent pattern tree comprising: a plurality of branches, wherein each branch represents a list of entitlements that appear together in the relational database and a plurality of nodes within each branch, wherein each node represents an entitlement, and a count of users associated with the entitlement, compare, a first branch of the plurality of branches and a second branch of the plurality of branches, detect, based on the comparing, a pattern associated with a first entitlement of a first list represented by the first branch, and a second entitlement of a second list represented by the second branch, determine, based on the frequent pattern tree, a frequency of occurrence of the pattern, identify, based on the frequency of occurrence, a rule associated with the pattern, is a process that, under its broadest reasonably interpretation, covers performance of these limitations in the mind but for the recitation of generic computer components. That is, other than reciting a computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: retrieve, via a computing device, entitlement data associated with a relational database, wherein the entitlement data is indicative of user entitlements to computing resources in an enterprise network, and trigger, via the computing device and based on the rule, an action related to one or more of the first entitlement and the second entitlement, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitation stating “a computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: retrieve, via a computing device, entitlement data associated with a relational database, wherein the entitlement data is indicative of user entitlements to computing resources in an enterprise network, and trigger, via the computing device and based on the rule, an action related to one or more of the first entitlement and the second entitlement”, the mention of generate, for the entitlement data, a frequent pattern tree comprising: a plurality of branches, wherein each branch represents a list of entitlements that appear together in the relational database and a plurality of nodes within each branch, wherein each node represents an entitlement, and a count of users associated with the entitlement, compare, a first branch of the plurality of branches and a second branch of the plurality of branches, detect, based on the comparing, a pattern associated with a first entitlement of a first list represented by the first branch, and a second entitlement of a second list represented by the second branch, determine, based on the frequent pattern tree, a frequency of occurrence of the pattern, identify, based on the frequency of occurrence, a rule associated with the pattern encompasses a user mentally coming up with a tree indicating the frequency of occurring patterns associated with data items tied to a user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites “a computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: retrieve, via a computing device, entitlement data associated with a relational database, wherein the entitlement data is indicative of user entitlements to computing resources in an enterprise network, and trigger, via the computing device and based on the rule, an action related to one or more of the first entitlement and the second entitlement”.  A computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to, a computing device, a relational database, and computing resources in an enterprise network is recited at a high level of generality (i.e., as a generic computer performing a generic computer function of analyzing) such that it amounts to no more than mere instructions to apply the exception. Retrieve, via a computing device, entitlement data associated with a relational database, wherein the entitlement data is indicative of user entitlements to computing resources in an enterprise network, and trigger, via the computing device and based on the rule, an action related to one or more of the first entitlement and the second entitlement, is interpreted by the examiner to be mere data gathering which the courts have found to be insignificant extra-solution activity. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use in conjunction with the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, a computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to, a computing device, a relational database, and computing resources in an enterprise network is recited at a high level of generality to apply the exception using generic components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The additional elements “retrieve, via a computing device, entitlement data associated with a relational database, wherein the entitlement data is indicative of user entitlements to computing resources in an enterprise network, and trigger, via the computing device and based on the rule, an action related to one or more of the first entitlement and the second entitlement” is interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))). To further elaborate, the additional limitations “a computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: retrieve, via a computing device, entitlement data associated with a relational database, wherein the entitlement data is indicative of user entitlements to computing resources in an enterprise network, and trigger, via the computing device and based on the rule, an action related to one or more of the first entitlement and the second entitlement” does not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claim 1 is not patent eligible. 
Claims 13 and 20 are similarly rejected because they are similar in scope.

With respect to claim 2, the limitations are directed towards determine, via the computing device and based on the frequency of occurrence, a correlation between the first entitlement and the second entitlement; and wherein triggering the action is based on the correlation. The elements directed to determine based on the frequency of occurrence, a correlation between the first entitlement and the second entitlement further elaborate the abstract idea and the human mind and/or with pen and paper can determine based on the frequency of occurrence, a correlation between the first entitlement and the second entitlement. The additional elements directed towards a computing device triggering the action is based on the correlation is interpreted to be insignificant extra solution activity. Therefore, claim 2 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claims 3 and 14, the limitations are directed towards recommend, based on the rule, an outcome for a request for an entitlement. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can recommend, based on the rule, an outcome for a request for an entitlement. Therefore, claims 3 and 14 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claims 4 and 18, the limitations are directed towards determine a confidence level for the rule; and wherein triggering the action is based on the confidence level. The elements directed to determine a confidence level for the rule further elaborates the abstract idea and the human mind and/or with pen and paper can determine a confidence level for the rule. The additional elements directed to triggering the action is based on the confidence level is interpreted to be insignificant extra solution activity. Therefore, claims 4 and 18, do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claims 5 and 15, the limitations are directed towards modify, based on the rule, one or more of the first entitlement and the second entitlement. These additional elements are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))).  Therefore, claims 5 and 15 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 6, the limitations are directed towards identify, based on the first branch, a first group of users sharing a common attribute; and modify, for one or more users of the first group, the first entitlement. The elements directed to identify, based on the first branch, a first group of users sharing a common attribute further elaborate the abstract idea and the human mind and/or with pen and paper can identify, based on the first branch, a first group of users sharing a common attribute. The additional elements directed to modify, for one or more users of the first group, the first entitlement are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))).  Therefore, claim 6 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 7 and 16, the limitations are directed towards identify, based on the first branch, a first group of users sharing a common attribute; and modify, for one or more users of the first group, the first entitlement. The elements directed to detect a change to the entitlement data further elaborates the abstract idea and the human mind and/or with pen and paper can detect a change to the entitlement data. The additional elements directed to monitor the relational database and update, based on the detected change, the frequent pattern tree are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))).  Therefore, claims 7 and 16 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claims 8 and 16, the limitations are directed towards update, based on the updated frequent pattern tree, the rule. These additional elements are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))).  Therefore, claims 8 and 16 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 9, the limitations are directed towards identify, for the first branch, a first attribute for a first group of users associated with the first entitlement; identify, for the second branch, a second attribute for a second group of users associated with the second entitlement; update, based on the first attribute and the second attribute, the rule. The elements directed to identify, for the first branch, a first attribute for a first group of users associated with the first entitlement; identify, for the second branch, a second attribute for a second group of users associated with the second entitlement further elaborates the abstract idea and the human mind and/or with pen and paper can identify, for the first branch, a first attribute for a first group of users associated with the first entitlement; identify, for the second branch, a second attribute for a second group of users associated with the second entitlement. The additional elements directed to update, based on the first attribute and the second attribute, the rule are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))).  Therefore, claim 9 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claims 10 and 17, the limitations are directed towards determine that the first branch does not include a node representing the second entitlement, and that the second branch does not include a node representing the first entitlement and infer that no user is associated with the first entitlement and the second entitlement. The elements directed to determine that the first branch does not include a node representing the second entitlement, and that the second branch does not include a node representing the first entitlement and infer that no user is associated with the first entitlement and the second entitlement further elaborates the abstract idea and the human mind and/or with pen and paper can determine that the first branch does not include a node representing the second entitlement, and that the second branch does not include a node representing the first entitlement and infer that no user is associated with the first entitlement and the second entitlement. Therefore, claims 10 and 17, do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claim 11, the limitations are directed towards determine that the first branch includes a node representing the second entitlement, infer that one or more users have the first entitlement and the second entitlement; identify at least one attribute associated with the one or more users; and update, based on the at least one attribute, the rule. The elements directed to determine that the first branch includes a node representing the second entitlement, infer that one or more users have the first entitlement and the second entitlement, and identify at least one attribute associated with the one or more users further elaborates the abstract idea and the human mind and/or with pen and paper can determine that the first branch includes a node representing the second entitlement, infer that one or more users have the first entitlement and the second entitlement, and identify at least one attribute associated with the one or more users. The additional elements directed to update, based on the at least one attribute, the rule are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))). Therefore, claim 11, does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

With respect to claims 12 and 19, the limitations are directed towards adjust a threshold support count for the frequent pattern tree; and wherein identifying the rule is based on the threshold support count. The elements directed to identifying the rule is based on the threshold support count further elaborates the abstract idea and the human mind and/or with pen and paper can identify the rule is based on the threshold support count. The additional elements directed to adjust a threshold support count for the frequent pattern tree are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))). Therefore, claims 12 and 19, do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 8, 13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (U.S. Publication No.: US 20070005598 A1) hereinafter Okamoto, in view of Weber et al. (U.S. Publication No.: US 20090112887 A1) hereinafter Weber, and further in view of Yang et al. (U.S. Publication No.: US 20180107695 A1) hereinafter Yang.
As to claim 1:
Okamoto discloses:
A computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
retrieve, via a computing device, entitlement data associated with a relational database [Paragraph 0007 teaches data summarizing techniques that can be applied, not only to structured data such as those handled by conventional RDB (Relational Database) systems. Paragraph 0034 teaches  shown in FIG. 1 are a set of processing blocks which divide a plurality of records 1a, 1b, 1c, . . . of a dataset 1 into a plurality of destination groups, where each record contains values of a plurality of data items. Paragraph 0035 teaches the item value extractor 3 extracts values of key items from each record 1a, 1b, 1c, . . . of the dataset 1 according to a given key item specification 2. Note: The examiner interprets the claimed entitlement data to be computing resources accessible to a user such as data items (key items, data names), therefore, extracting key items (retrieving entitlement data) from records as part of the data summarization process reads on the claimed retrieve, via a computing device, entitlement data associated with a relational database.] wherein the entitlement data is indicative of user entitlements to computing resources in an enterprise network [Paragraph 0006 teaches …desired features for such summarization processes is a capability of handling large-scale data at high speeds …use of computers becomes widespread and network systems are widely deployed… large amounts of data are accumulated in distributed locations. Paragraph 0007 teaches data summarizing techniques that can be applied, not only to structured data such as those handled by conventional RDB (Relational Database) systems. Paragraph 0034 teaches  shown in FIG. 1 are a set of processing blocks which divide a plurality of records 1a, 1b, 1c, . . . of a dataset 1 into a plurality of destination groups, where each record contains values of a plurality of data items. Paragraph 0035 teaches the item value extractor 3 extracts values of key items from each record 1a, 1b, 1c, . . . of the dataset 1 according to a given key item specification 2. Note: Widespread network systems (enterprise) that includes at least one relational database with distributed data items associated with key items (user entitlements) that are accessible to users reads on the claimed wherein the entitlement data is indicative of user entitlements to computing resources in an enterprise network.] 
generate, via the computing device and for the entitlement data, a frequent pattern tree [Paragraph 0035 teaches the item value extractor 3 extracts values of key items from each record 1a, 1b, 1c, . . . of the dataset 1 according to a given key item specification 2. The key item specification 2 contains a plurality of key items specifying how to sort records. Then, the item value extractor 3 creates item value lists 3a, 3b, 3c . . . for the respective records 1a, 1b, 1c, . . . , in each of which item values are arranged in the order specified by the key item specification. Paragraph 0036 teach frequent tree builder 4 compares a plurality of item value lists 3a, 3b, 3c . . . with one another and finds patterns of item values which appear more often than a threshold specified by a growth rate parameter. Here each pattern is a leading part of an item value list, with a variable length. Then, the frequent tree builder 4 constructs a frequent tree 5 representing every such pattern of item values as a series of linked nodes. Paragraph 0043 teaches a more specific embodiment of the present invention will now be described by using an example data summarizing device 100 which divides a dataset in the way described in FIG. 1. Paragraph 0052 teaches the summarizer 160 summarizes item values of the sorted records and outputs the result. The summarization may be performed in a sequential or parallel fashion by using a single computer. Note: The frequent tree builder 4 as part of the single computer summarizing (computing device) item values, constructing (generating) frequent tree based on patterns reads on the claimed generate, via the computing device and for the entitlement data, a frequent pattern tree.] comprising: 
a plurality of branches, wherein each branch represents a list of entitlements that appear together in the relational database [Paragraph 0036 teaches he frequent tree builder 4 compares a plurality of item value lists 3a, 3b, 3c . . . with one another and finds patterns of item values which appear more often than a threshold specified by a growth rate parameter. Here each pattern is a leading part of an item value list, with a variable length. Then, the frequent tree builder 4 constructs a frequent tree 5 representing every such pattern of item values as a series of linked nodes. Paragraph 0040 teaches the destination group mapper 6 maps leaf nodes of the frequent tree 5 onto a plurality of destination groups 6a and 6b…. Every record 1a, 1b, 1c, . . . is thus assigned to one of the plurality of destination groups 6a and 6b depending on which node it actually reaches. Note: A frequent tree representing each pattern, each pattern having a leading part of an item value list, and each item associated item value list being sorted in destination groups 6a and 6b (plurality of branches) reads on the claimed a plurality of branches, wherein each branch represents a list of entitlements that appear together in the relational database.]; and 
compare, via the computing device, a first branch of the plurality of branches and a second branch of the plurality of branches [Paragraph 0036 teaches he frequent tree builder 4 compares a plurality of item value lists 3a, 3b, 3c . . . with one another and finds patterns of item values which appear more often than a threshold specified by a growth rate parameter. Here each pattern is a leading part of an item value list, with a variable length. Then, the frequent tree builder 4 constructs a frequent tree 5 representing every such pattern of item values as a series of linked nodes. Paragraph 0040 teaches the destination group mapper 6 maps leaf nodes of the frequent tree 5 onto a plurality of destination groups 6a and 6b…. Every record 1a, 1b, 1c, . . . is thus assigned to one of the plurality of destination groups 6a and 6b depending on which node it actually reaches. Paragraph 0043 teaches a more specific embodiment of the present invention will now be described by using an example data summarizing device 100 which divides a dataset in the way described in FIG. 1. Paragraph 0051 teaches the record sorter 150 compares the item value list of each given record with the frequent tree, thereby determining which node each record can reach. The record sorter 150 then assigns the record to a destination group associated with the node where the record has reached. Paragraph 0052 teaches the summarizer 160 summarizes item values of the sorted records and outputs the result. The summarization may be performed in a sequential or parallel fashion by using a single computer. Note: Comparing the item value list to the frequent tree that contains destination groups 6a and 6b (first branch and second branch) via a single computer reads on the claimed compare , via the computing device, a first branch of the plurality of branches and a second branch of the plurality of branches.]; 
detect, via the computing device and based on the comparing, a pattern associated with a first entitlement of a first list represented by the first branch, and a second entitlement of a second list represented by the second branch [Paragraph 0036 teaches frequent tree builder 4 compares a plurality of item value lists 3a, 3b, 3c . . . with one another and finds patterns of item values which appear more often than a threshold specified by a growth rate parameter. Here each pattern is a leading part of an item value list, with a variable length. Then, the frequent tree builder 4 constructs a frequent tree 5 representing every such pattern of item values as a series of linked nodes. Paragraph 0040 teaches the item value extractor 3 extracts item values from records 1a, 1b, 1c, . . . in the dataset 1 to create their item value lists 3a, 3b, 3c, . . . on the basis of a given key item specification. The frequent tree builder 4 then compares those item value lists 3a, 3b, 3c, . . . with one another in an attempt to find patterns of leading item values which appear more often than a threshold specified by a growth rate parameter. Constructed from those patterns is a frequent tree 5, which represents every leading sequence of item values that is found, as a series of nodes connected by links, or edges. The destination group mapper 6 maps leaf nodes of the frequent tree 5 onto a plurality of destination groups 6a and 6b. The record sorter 7 subjects each record 1a, 1b, 1c, . . . to the frequent tree 5 according to its corresponding item value list 3a, 3b, 3c, . . . to find which node of the frequent tree 5 the record in question can reach. Every record 1a, 1b, 1c, . . . is thus assigned to one of the plurality of destination groups 6a and 6b depending on which node it actually reaches. Paragraph 0052 teaches the summarizer 160 summarizes item values of the sorted records and outputs the result. The summarization may be performed in a sequential or parallel fashion by using a single computer. Note: Patterns found (detect a pattern) based on comparisons, associated with the item value lists 3a/3b (first and second list) and destination groups (first branch and second branch) using a single computer (computing device) as of part data summarization reads on the claimed detect, via the computing device and based on the comparing, a pattern associated with a first entitlement of a first list represented by the first branch, and a second entitlement of a second list represented by the second branch.]

Okamoto discloses some of the limitations as set forth in claim 1 but does not appear to expressly disclose a plurality of nodes within each branch, wherein each node represents an entitlement, and a count of users associated with the entitlement, determine, based on the frequent pattern tree, a frequency of occurrence of the pattern, identify, based on the frequency of occurrence, a rule associated with the pattern, trigger, via the computing device and based on the rule, an action related to one or more of the first entitlement and the second entitlement.
Weber discloses:
a plurality of nodes within each branch, wherein each node represents an entitlement, and a count of users associated with the entitlement [Paragraph 0028 teaches deep structured data may be a nested structure of nodes and containers, both of which may be considered elements. Paragraph 0041 teaches the system 100 may further include a user interface for selecting a source document, a target document, and a mapping description. Paragraph 0096 teaches an example statement may be USERCOUNT -(SET).fwdarw.NUMBER_OF_EMPLOYEES. That statement includes a source expression that may result in a selection of the node 320 of the USERCOUNT container 316 with a starting navigation point of the root node 314. The target selection may select a NUMBER_OF_EMPLOYEES container of a target document that follows the type structure of the description 400 of FIG. 4, which includes a NUMBER_OF_EMPLOYEES container 410. The set assignment operation may the target container to contain exactly the source node such that after completion a target root node may look like: Node: null Container: "NUMBER_OF_EMPLOYEES" Node: "2". Paragraph 0146 teaches for each user an employee is created, each of which receives all first names of the corresponding user as name. Note: The users via a user interface selecting documents (represent entitlements) associated with nodes and a user count associated with the selected documents reads on the claimed a plurality of nodes within each branch, wherein each node represents an entitlement, and a count of users associated with the entitlement.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Okamoto, by incorporating a user count associated with selected documents, as taught by Weber (see Paragraph 0028, 0041, and 0096), because both applications are directed to an analysis of a tree structure; incorporating a user count associated with selected documents provides improved readability while covering much mapping functionality (see Weber Paragraph 0140).
 
Okamoto and Weber disclose some of the limitations as set forth in claim 1 but does not appear to expressly disclose determine, based on the frequent pattern tree, a frequency of occurrence of the pattern, identify, based on the frequency of occurrence, a rule associated with the pattern, trigger, via the computing device and based on the rule, an action related to one or more of the first entitlement and the second entitlement.
Yang discloses:
determine, based on the frequent pattern tree, a frequency of occurrence of the pattern [Paragraph 0022 teaches a conditional FP-tree is recursively mined for frequent items of a conditional pattern base for each node in an FP-tree. The mining results in obtaining frequent patterns for each of the frequent items. Paragraph 0041 teaches the pattern recognizer 206 may determine if patterns are becoming more or less frequent over time.]; 
identify, based on the frequency of occurrence, a rule associated with the pattern [Paragraph 0040 teaches the pattern recognizer 206 may also be responsible for generating frequent patterns for analysis by the rule engine 208. Paragraph 0042 teaches the rule engine 208 is responsible for generating association rules from the pattern information determined by pattern recognizer 206.]; and 
trigger, via the computing device and based on the rule, an action related to one or more of the first entitlement and the second entitlement [Paragraph 0040 teaches the pattern recognizer 206 may also be responsible for generating frequent patterns for analysis by the rule engine 208. Paragraph 0042 teaches the rule engine 208 is responsible for generating association rules from the pattern information determined by pattern recognizer 206. Paragraph 0043 teaches the data mining engine 208A may also utilize a data mining association rules algorithm, such as the apriori, eclat and FP-growth algorithms, to generate data rules from the data sets. Paragraph 0046 teaches the generated data rules may then be loaded to a rule evaluation engine 208B which executes the rules against selected tables and records from the data source 212, capturing results and analysis. Paragraph 0052 teaches data processing engine 202 and computer 214 are illustrated as separate network components, they may reside on the same component or device. Note: Executing (trigger) data rules to capture results and analysis (action) against tables and records from the data source (one or more first entitlement and the second entitlement) reads on the claimed trigger, via the computing device and based on the rule, an action related to one or more of the first entitlement and the second entitlement.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Okamoto and Weber, by incorporating mining for frequent patterns and associating a rule based on the patterns, as taught by Yang (see Paragraph 0022, 0040-0043, 0046, and 0052), because all three applications are directed to an analysis of a tree structure; incorporating mining for frequent patterns and associating a rule based on the patterns increases efficiency and reduces computational time (see Yang Paragraph 0021).

Claims 13 and 20 are similarly rejected because the claims are similar in scope.

As to claim 2:
Okamoto, Weber, and Yang disclose all of limitations set forth in claim 1.
Yang also discloses:
The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
determine, via the computing device and based on the frequency of occurrence, a correlation between the first entitlement and the second entitlement [Paragraph 0051 teaches the analysis software 216 may also be executed to construct inferences based on the frequency of data and recognized patterns as elicited, for example, from pattern recognizer 206… the relationships between data and data sets can be inferred from the frequency and occurrence of the data. Note: The analysis showing a relationship between data and data sets (first and second entitlements) based on recognized patterns and frequency and occurrence the data reads on the claimed determine, via the computing device and based on the frequency of occurrence, a correlation between the first entitlement and the second entitlement]; and 
wherein triggering the action is based on the correlation [Paragraph 0040 teaches the pattern recognizer 206 may also be responsible for generating frequent patterns for analysis by the rule engine 208. Paragraph 0042 teaches the rule engine 208 is responsible for generating association rules from the pattern information determined by pattern recognizer 206. Paragraph 0043 teaches the data mining engine 208A may also utilize a data mining association rules algorithm, such as the apriori, eclat and FP-growth algorithms, to generate data rules from the data sets. Paragraph 0046 teaches the generated data rules may then be loaded to a rule evaluation engine 208B which executes the rules against selected tables and records from the data source 212, capturing results and analysis. Paragraph 0052 teaches data processing engine 202 and computer 214 are illustrated as separate network components, they may reside on the same component or device. Note: Executing (trigger) data rules to capture (action) results and analysis (action) against tables and records from the data source (one or more first entitlement and the second entitlement) reads on the claimed wherein triggering the action is based on the correlation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Okamoto and Weber, by incorporating mining for frequent patterns and associating a rule based on the patterns, as taught by Yang (see Paragraph 0040-0043, 0046, and 0052), because all three applications are directed to an analysis of a tree structure; incorporating mining for frequent patterns and associating a rule based on the patterns increases efficiency and reduces computational time (see Yang Paragraph 0021).

As to claim 7:
Okamoto discloses:
The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
monitor the relational database; detect a change to the entitlement data; and update, based on the detected change, the frequent pattern tree [Paragraph 0007 teaches data summarizing techniques that can be applied, not only to structured data such as those handled by conventional RDB (Relational Database). Paragraph 0146 teaches the same past frequent tree T can be used for a new data records that are added. In this case, those new records are allowed to skip the frequent tree builder 130 and destination group mapper 140, and they are sorted into appropriate destination groups by using the past frequent tree. Paragraph 0148 teaches approximative construction of a frequent tree is achieved by reading item value lists sequentially, meaning that it is possible to update such frequent trees in an incremental way. That is, a past frequent tree is used as initial tree, and the item value lists of additional records are incorporated into the past frequent tree. Note: Incrementally reading newly added data records (entitlement data) in a relational database as part data summarizing, and updating frequent trees (frequent pattern trees) reads on the claimed monitor the relational database; detect a change to the entitlement data; and update, based on the detected change, the frequent pattern tree.]

Claim 16 is similarly rejected because the claims are similar in scope.

As to claim 8:
Okamoto, Weber, and Yang disclose all of limitations set forth in claim 1 and 7.
Yang also discloses:
The computing platform of claim 7, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
update, based on the updated frequent pattern tree, the rule [Paragraph 0040 teaches the pattern recognizer 206 may also be responsible for generating frequent patterns for analysis by the rule engine 208. Paragraph 0042 teaches the rule engine 208 is responsible for generating association rules from the pattern information determined by pattern recognizer 206. Figure 7C:716 teaches updating association rules that been generated based on frequent patterns.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Okamoto and Weber, by incorporating updating rules that are generated based on frequent patterns, as taught by Yang (see Paragraph 0040 and 0042), because all three applications are directed to an analysis of a tree structure; incorporating updating rules that are generated based on frequent patterns increases efficiency and reduces computational time (see Yang Paragraph 0021).

Claim 16 is similarly rejected because the claims are similar in scope.


Claim(s) 3, 5, 6, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (U.S. Publication No.: US 20070005598 A1) hereinafter Okamoto, in view of Weber et al. (U.S. Publication No.: US 20090112887 A1) hereinafter Weber, in view of Yang et al. (U.S. Publication No.: US 20180107695 A1) hereinafter Yang, and further in view of Darr et al. (U.S. Patent No.: US 7698170 B1) hereinafter Darr.
As to claim 3:
Okamoto, Weber, and Yang disclose some of the limitations as set forth in claim 1 but does not appear to expressly disclose the computing platform of claim 1, wherein the instructions that cause the computing platform to trigger the action comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: recommend, via the computing device and based on the rule, an outcome for a request for an entitlement.
Darr discloses:
The computing platform of claim 1, wherein the instructions that cause the computing platform to trigger the action comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
recommend, via the computing device and based on the rule, an outcome for a request for an entitlement [Column 5 Lines 37-42 teach the recommendation system 10 inspects the user's recommendation context 16 (such as items in a user's shopping cart, a product page being viewed by the customer on the web, a configuration page, an e-mail sent as part of a marketing campaign and/or the user's session history) and recommends additional up-sell or cross-sell items. Column 6 Lines 51-53 teach the rule, in combination with the selling point text 46, defines the recommendation 50 which is presented to the user.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Okamoto, Weber, and Yang, by incorporating a rule that makes a recommendation to a user for items requested by the user, as taught by Darr (see Column 5 Lines 37-42 and Column 6 Lines 51-53), because all four applications are directed to an analysis of a tree structure; incorporating a rule that makes a recommendation to a user for items requested by the user provides improved pattern correlation based on the more specific attribute information contained in the transaction data (see Darr Column 19 Lines 64-65).

Claim 14 is similarly rejected because the claims are similar in scope.

As to claim 5:
Okamoto, Weber, and Yang disclose some of the limitations as set forth in claim 1 but does not appear to expressly disclose the computing platform of claim 1, wherein the instructions that cause the computing platform to trigger the action comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: modify, based on the rule, one or more of the first entitlement and the second entitlement.
Darr discloses:
The computing platform of claim 1, wherein the instructions that cause the computing platform to trigger the action comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
modify, based on the rule, one or more of the first entitlement and the second entitlement [Column 13 Lines 19-27 teaches the domain knowledge base (e.g., domain knowledge base 20 in FIG. 1) may also include a transformation process for adjusting the values of attributes in the normalized data sets 28, 30, 32 to account for the changing technologies and product offerings over time. Products that were "high performance" or products that were "state-of-the-art" at the time the recommendations were originally generated may be adjusted to "moderate performance" or "middle-of-the-road technology." Note: Adjusting attributes (modify) data sets associated 28 (first entitlement) and 30 (second entitlement) with recommendations based high performance or state of the art conditions (rules) reads on the claimed modify, based on the rule, one or more of the first entitlement and the second entitlement.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Okamoto, Weber, and Yang, by incorporating adjusting attributes data sets with recommendations based on conditions, as taught by Darr (see Column 13 Lines 19-27), because all four applications are directed to an analysis of a tree structure; incorporating adjusting attributes data sets with recommendations based on conditions provides improved pattern correlation based on the more specific attribute information contained in the transaction data (see Darr Column 19 Lines 64-65).

Claim 15 is similarly rejected because the claims are similar in scope.

As to claim 6:
Okamoto, Weber, and Yang disclose all of limitations set forth in claim 1.
Weber also discloses:
The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
identify, based on the first branch, a first group of users sharing a common attribute [Paragraph 0028 teaches deep structured data may be a nested structure of nodes and containers, both of which may be considered elements. Paragraph 0041 teaches the system 100 may further include a user interface for selecting a source document, a target document, and a mapping description. Paragraph 0096 teaches an example statement may be USERCOUNT -(SET).fwdarw.NUMBER_OF_EMPLOYEES. That statement includes a source expression that may result in a selection of the node 320 of the USERCOUNT container 316 with a starting navigation point of the root node 314. The target selection may select a NUMBER_OF_EMPLOYEES container of a target document that follows the type structure of the description 400 of FIG. 4, which includes a NUMBER_OF_EMPLOYEES container 410. The set assignment operation may the target container to contain exactly the source node such that after completion a target root node may look like: Node: null Container: "NUMBER_OF_EMPLOYEES" Node: "2". Paragraph 0146 teaches for each user an employee is created, each of which receives all first names of the corresponding user as name. Note: The users via a user interface selecting documents (represent entitlements) associated with nodes in a container (first branch) and a user count associated with the selected documents reads on the claimed identify, based on the first branch, a first group of users sharing a common attribute.]; and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Okamoto, by incorporating a user count associated with selected documents, as taught by Weber (see Paragraph 0028, 0041, and 0096), because both applications are directed to an analysis of a tree structure; incorporating a user count associated with selected documents provides improved readability while covering much mapping functionality (see Weber Paragraph 0140).

Okamoto, Weber, and Yang disclose some of the limitations as set forth in claim 1 but does not appear to expressly disclose modify, for one or more users of the first group, the first entitlement.
Darr discloses:
modify, for one or more users of the first group, the first entitlement [Column 5 Lines 37-39 teachthe recommendation system 10 inspects the user's recommendation context 16 (such as items in a user's shopping cart. Column 13 Lines 19-27 teaches the domain knowledge base (e.g., domain knowledge base 20 in FIG. 1) may also include a transformation process for adjusting the values of attributes in the normalized data sets 28, 30, 32 to account for the changing technologies and product offerings over time. Products that were "high performance" or products that were "state-of-the-art" at the time the recommendations were originally generated may be adjusted to "moderate performance" or "middle-of-the-road technology." Note: Adjusting attributes (modify) data sets associated 28 (first entitlement) and 30 (second entitlement) with recommendations based high performance or state of the art conditions (rules) reads on the claimed modify, for one or more users of the first group, the first entitlement because the recommendations are for the user, therefore adjustments to recommendations are for the users.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Okamoto, Weber, and Yang, by incorporating adjusting attributes data sets with recommendations based on conditions, as taught by Darr (see Column 13 Lines 19-27), because all four applications are directed to an analysis of a tree structure; incorporating adjusting attributes data sets with recommendations based on conditions provides improved pattern correlation based on the more specific attribute information contained in the transaction data (see Darr Column 19 Lines 64-65).

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (U.S. Publication No.: US 20070005598 A1) hereinafter Okamoto, in view of Weber et al. (U.S. Publication No.: US 20090112887 A1) hereinafter Weber, in view of Yang et al. (U.S. Publication No.: US 20180107695 A1) hereinafter Yang, and further in view of Ayzenshtat et al. (U.S. Publication No.: US 20150193853 A1) hereinafter Ayzenshtat.
As to claim 4:
Okamoto, Weber, and Yang disclose some of the limitations as set forth in claim 1 but does not appear to expressly disclose The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine a confidence level for the rule wherein triggering the action is based on the confidence level.
Ayzenshtat discloses:
The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
determine a confidence level for the rule [Paragraph 0046 teaches the levels of confidence for the association rules calculated at block 910 to a threshold level of confidence defined by the MRE 102.]; and 
wherein triggering the action is based on the confidence level [Paragraph 0015 teaches the example association may have a confidence level of 27%. An example affinity rule may state that, with a 27% level of confidence, a package of cookies implies milk (i.e., 27% of the transactions that contain a package of cookies also contain milk). Paragraph 0031 teaches affinity rules are associations generated from frequent item sets that have a level of confidence about a threshold (e.g., minimum) level of confidence as defined by the MRE 102. Paragraph 0033 teaches example product recommender 208 selects one or more affinity rules that contain characteristic values in the example received new transaction set. The example product recommender 208 of the illustrated example retrieves at least one product ID from the example product characteristic database 110 corresponding to a product with characteristic values that satisfies at least one of the selected affinity rules (e.g., contains characteristic values from the RHS of the affinity rule). Note: Retrieving a product ID (triggered action) that satisfies a rule that is generated based on confidence levels reads on the claimed wherein triggering the action is based on the confidence level.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Okamoto, Weber, and Yang, by incorporating calculating confidence level for a rule and retrieving data based confidence level, as taught by Ayzenshtat (see Paragraph 0015, 0031, 0033, and 0045), because all four applications are directed to an analysis of a tree structure; incorporating calculating confidence level for a rule and retrieving data based confidence level allow affinity rules for characteristic values to be dynamically generated with up-to-date transaction sets (see Ayzenshtat Paragraph 0059).

Claim 18 is similarly rejected because the claims are similar in scope.

Claim(s) 9-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (U.S. Publication No.: US 20070005598 A1) hereinafter Okamoto, in view of Weber et al. (U.S. Publication No.: US 20090112887 A1) hereinafter Weber, in view of Yang et al. (U.S. Publication No.: US 20180107695 A1) hereinafter Yang, and further in view of Sinha et al. (U.S. Publication No.: US 20190180193 A1) hereinafter Sinha.
As to claim 9:
Okamoto, Weber, and Yang disclose some of the limitations as set forth in claim 1 but does not appear to expressly disclose the computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: identify, for the first branch, a first attribute for a first group of users associated with the first entitlement, identify, for the second branch, a second attribute for a second group of users associated with the second entitlement, update, based on the first attribute and the second attribute, the rule.
Sinha discloses:
The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
identify, for the first branch, a first attribute for a first group of users associated with the first entitlement [Paragraph 0031 teaches a “segment” represents a cluster of data points, where these data points are added to the cluster because of a common set of attributes that are shared between them. For example, the segment of “repeat visitors” represent a cluster of users that have a tendency to visit a web site at a recurring basis (the common set of attributes is the repeated visits). Paragraph 0036 teaches the data points 124 represent user interaction data points corresponding to, for example, user interactions with one or more web sites. Paragraph 0037 teaches a group 122A and a group 122B are presented on the user interface 120. Of course, a different number of groups can be presented depending on the segmentation and/or user preferences. As presented, each of the groups 122A and 122B is shown to include the data points 124 that were segmented into that group 122A or 122B. Note: Repeat visitors (a first group of users) in a group segment (first branch) 122a to a website (first entitlement) that share an attribute (first attribute) read on the claimed identify, for the first branch, a first attribute for a first group of users associated with the first entitlement.]; 
identify, for the second branch, a second attribute for a second group of users associated with the second entitlement [Paragraph 0031 teaches a “segment” represents a cluster of data points, where these data points are added to the cluster because of a common set of attributes that are shared between them. For example, the segment of “repeat visitors” represent a cluster of users that have a tendency to visit a web site at a recurring basis (the common set of attributes is the repeated visits). Paragraph 0036 teaches the data points 124 represent user interaction data points corresponding to, for example, user interactions with one or more web sites. Paragraph 0037 teaches a group 122A and a group 122B are presented on the user interface 120. Of course, a different number of groups can be presented depending on the segmentation and/or user preferences. As presented, each of the groups 122A and 122B is shown to include the data points 124 that were segmented into that group 122A or 122B. Note: Repeat visitors (a second group of users) in a group segment (second branch) 122a to a website (second entitlement entitlement) that share an attribute (second attribute) read on the claimed identify, for the second branch, a second attribute for a second group of users associated with the second entitlement]; 
update, based on the first attribute and the second attribute, the rule [Paragraph 0031 teaches a “segment” represents a cluster of data points, where these data points are added to the cluster because of a common set of attributes that are shared between them. For example, the segment of “repeat visitors” represent a cluster of users that have a tendency to visit a web site at a recurring basis (the common set of attributes is the repeated visits). Paragraph 0036 teaches the data points 124 represent user interaction data points corresponding to, for example, user interactions with one or more web sites. Paragraph 0037 teaches a group 122A and a group 122B are presented on the user interface 120. Of course, a different number of groups can be presented depending on the segmentation and/or user preferences. As presented, each of the groups 122A and 122B is shown to include the data points 124 that were segmented into that group 122A or 122B. Paragraph 0049 teaches a frequency-based analysis is applied to the attributes of the user interaction data points and accounts for segment indicators associated with these attributes. Hence, a rule is generated and includes a set of attributes that tend to occur together in the user interaction data points at a frequency that exceeds a threshold and that indicate that the related user interactions are associated with a segment of interest. Paragraph 0083 teaches adding a rule and using FP trees to update the recall according to certain embodiments. The figure illustrates using FP trees T.sub.1 610 and T.sub.2 620 that have similar structures as the one of FIG. 5. Although the content is shown as the same as the one in FIG. 5 (e.g., the attributes, the counts, etc.), of course the actual content will change depending on dataset D of the user interaction data points. Note: Content changes depending on the dataset associated with attributes  that are analyzed to generate rules as they are analyzed reads on the claimed update, based on the first attribute and the second attribute, the rule because the datasets are associated with the cited data points that are analyzed to generate the rules.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Okamoto, Weber, and Yang, by incorporating identifying and changing content associated with users, as taught by Sinha (see Paragraph 0031, 0036, 0037, 0049 and 0083), because all four applications are directed to an analysis of a tree structure; by incorporating identifying and changing content associated with users provides improvements by enhancing the quality of the computing services (see Sinha Paragraph 0004).

As to claim 10:
Okamoto, Weber, and Yang disclose some of the limitations as set forth in claim 1 but does not appear to expressly disclose the computing platform of claim 1, wherein the instructions to detect the pattern comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine that the first branch does not include a node representing the second entitlement and that the second branch does not include a node representing the first entitlement and wherein the instructions that cause the computing platform to identify the rule comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to infer that no user is associated with the first entitlement and the second entitlement.
Sinha discloses:
The computing platform of claim 1, wherein the instructions to detect the pattern comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
determine that the first branch does not include a node representing the second entitlement [Paragraph 0079 teaches the illustrative FP tree of FIG. 5 shows that there is a total of ten user interaction data points in the dataset. The attribute 510A (Chrome Browser) is common to eight of these ten data points. The attribute set of (Chrome Browser, Windows OS) is common to two of these ten data points. The attribute set of (Chrome Browser, Windows OS, US Location) is common to only of these ten data points. Similarly, the attribute 510B (Windows OS) is found in two of the ten data points without the attribute 510A (Chrome Browser) (by looking at the lower branch connecting the root 510 to the node 512 of the attribute 510B. The attribute set (Windows OS, US Location) is found in two of the ten data points without the attribute 510A (Chrome Browser). Note: A middle branch (first branch) as indicated by Figure showing representative node for Windows OS (second entitlement) reads on the claimed determine that the first branch does not include a node representing the second entitlement.], and that the second branch does not include a node representing the first entitlement [Paragraph 0079 teaches the illustrative FP tree of FIG. 5 shows that there is a total of ten user interaction data points in the dataset. The attribute 510A (Chrome Browser) is common to eight of these ten data points. The attribute set of (Chrome Browser, Windows OS) is common to two of these ten data points. The attribute set of (Chrome Browser, Windows OS, US Location) is common to only of these ten data points. Similarly, the attribute 510B (Windows OS) is found in two of the ten data points without the attribute 510A (Chrome Browser) (by looking at the lower branch connecting the root 510 to the node 512 of the attribute 510B. The attribute set (Windows OS, US Location) is found in two of the ten data points without the attribute 510A (Chrome Browser). Note: A lower branch (second branch) without the Chrome Browser (first entitlement) as indicated in Figure 5 showing no node connectivity to the lower node reads on the claimed the second branch does not include a node representing the first entitlement.]; and 
wherein the instructions that cause the computing platform to identify the rule comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform 
to infer that no user is associated with the first entitlement and the second entitlement [Paragraph 0031 teaches a “segment indicator” is an indicator associated with a segment and that identifies whether a user interaction (or a user or an end user device behind the user interaction) belongs to the segment… “repeat visitors” indicates whether a user has that tendency or not and can be inferred from the user interaction(s) provided from one or more end user devices of the user. Paragraph 0079 teaches the illustrative FP tree of FIG. 5 shows that there is a total of ten user interaction data points in the dataset. The attribute 510A (Chrome Browser) is common to eight of these ten data points. The attribute set of (Chrome Browser, Windows OS) is common to two of these ten data points. The attribute set of (Chrome Browser, Windows OS, US Location) is common to only of these ten data points. Similarly, the attribute 510B (Windows OS) is found in two of the ten data points without the attribute 510A (Chrome Browser) (by looking at the lower branch connecting the root 510 to the node 512 of the attribute 510B. The attribute set (Windows OS, US Location) is found in two of the ten data points without the attribute 510A (Chrome Browser)… the FP tree can be read to derive the different occurrence frequencies of attribute sets in the dataset. Note: Reading indicators that identify whether a user belongs (associated) to the segment (data points) and inferring tendencies and frequencies is interpreted to reasonably include, indications that a user is not associated with a segment of data points, therefore there would be a user interactions inferred from the FP tree to show there is no attribute associated with any user for (Chrome Browser or Windows OS) which reads on the claimed to infer that no user is associated with the first entitlement and the second entitlement.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Okamoto, Weber, and Yang, by incorporating identifying and inferring content associated with users, as taught by Sinha (see Paragraph 0031 and 0079), because all four applications are directed to an analysis of a tree structure; by incorporating identifying and changing content associated with users provides improvements by enhancing the quality of the computing services (see Sinha Paragraph 0004).

Claim 17 is similarly rejected because the claims are similar in scope.

As to claim 11:
Okamoto, Weber, and Yang disclose some of the limitations as set forth in claim 1 but does not appear to expressly disclose the computing platform of claim 1, wherein the instructions to detect the pattern comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine that the first branch includes a node representing the second entitlement wherein the instructions that cause the computing platform to identify the rule comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: infer that one or more users have the first entitlement and the second entitlement, identify at least one attribute associated with the one or more users, and update, based on the at least one attribute, the rule.
Sinha discloses:
The computing platform of claim 1, wherein the instructions to detect the pattern comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
determine that the first branch includes a node representing the second entitlement [Paragraph 0079 teaches the illustrative FP tree of FIG. 5 shows that there is a total of ten user interaction data points in the dataset. The attribute 510A (Chrome Browser) is common to eight of these ten data points. The attribute set of (Chrome Browser, Windows OS) is common to two of these ten data points. The attribute set of (Chrome Browser, Windows OS, US Location) is common to only of these ten data points. Similarly, the attribute 510B (Windows OS) is found in two of the ten data points without the attribute 510A (Chrome Browser) (by looking at the lower branch connecting the root 510 to the node 512 of the attribute 510B. The attribute set (Windows OS, US Location) is found in two of the ten data points without the attribute 510A (Chrome Browser). Note: A top branch (first branch) as indicated by Figure 5 showing representative node for Windows OS (second entitlement) reads on the claimed determine that the first branch includes a node representing the second entitlement.]; and 
wherein the instructions that cause the computing platform to identify the rule comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
infer that one or more users have the first entitlement and the second entitlement [Paragraph 0079 teaches the illustrative FP tree of FIG. 5 shows that there is a total of ten user interaction data points in the dataset. The attribute 510A (Chrome Browser) is common to eight of these ten data points. The attribute set of (Chrome Browser, Windows OS) is common to two of these ten data points. The attribute set of (Chrome Browser, Windows OS, US Location) is common to only of these ten data points. Similarly, the attribute 510B (Windows OS) is found in two of the ten data points without the attribute 510A (Chrome Browser) (by looking at the lower branch connecting the root 510 to the node 512 of the attribute 510B. The attribute set (Windows OS, US Location) is found in two of the ten data points without the attribute 510A (Chrome Browser).]; 
identify at least one attribute associated with the one or more users [Paragraph 0079 teaches the illustrative FP tree of FIG. 5 shows that there is a total of ten user interaction data points in the dataset. The attribute 510A (Chrome Browser) is common to eight of these ten data points. The attribute set of (Chrome Browser, Windows OS) is common to two of these ten data points. The attribute set of (Chrome Browser, Windows OS, US Location) is common to only of these ten data points. Similarly, the attribute 510B (Windows OS) is found in two of the ten data points without the attribute 510A (Chrome Browser) (by looking at the lower branch connecting the root 510 to the node 512 of the attribute 510B. The attribute set (Windows OS, US Location) is found in two of the ten data points without the attribute 510A (Chrome Browser).]; and 
update, based on the at least one attribute, the rule [Paragraph 0031 teaches a “segment” represents a cluster of data points, where these data points are added to the cluster because of a common set of attributes that are shared between them. For example, the segment of “repeat visitors” represent a cluster of users that have a tendency to visit a web site at a recurring basis (the common set of attributes is the repeated visits). Paragraph 0036 teaches the data points 124 represent user interaction data points corresponding to, for example, user interactions with one or more web sites. Paragraph 0037 teaches a group 122A and a group 122B are presented on the user interface 120. Of course, a different number of groups can be presented depending on the segmentation and/or user preferences. As presented, each of the groups 122A and 122B is shown to include the data points 124 that were segmented into that group 122A or 122B. Paragraph 0049 teaches a frequency-based analysis is applied to the attributes of the user interaction data points and accounts for segment indicators associated with these attributes. Hence, a rule is generated and includes a set of attributes that tend to occur together in the user interaction data points at a frequency that exceeds a threshold and that indicate that the related user interactions are associated with a segment of interest. Paragraph 0083 teaches adding a rule and using FP trees to update the recall according to certain embodiments. The figure illustrates using FP trees T.sub.1 610 and T.sub.2 620 that have similar structures as the one of FIG. 5. Although the content is shown as the same as the one in FIG. 5 (e.g., the attributes, the counts, etc.), of course the actual content will change depending on dataset D of the user interaction data points.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Okamoto, Weber, and Yang, by incorporating identifying and inferring content associated with users and updating rules for recall, as taught by Sinha (see Paragraph 0031, 0037, 0049, 0079, and 0083), because all four applications are directed to an analysis of a tree structure; by incorporating identifying and inferring content associated with users and updating rules for recall provides improvements by enhancing the quality of the computing services (see Sinha Paragraph 0004).

Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (U.S. Publication No.: US 20070005598 A1) hereinafter Okamoto, in view of Weber et al. (U.S. Publication No.: US 20090112887 A1) hereinafter Weber, in view of Yang et al. (U.S. Publication No.: US 20180107695 A1) hereinafter Yang, in view of Beier et al. (U.S. Publication No.: US 20120143913 A1) hereinafter Beier, and further in view of Perrizo (U.S. Publication No.: US 20030009467 A1) hereinafter Perrizo.
As to claim 12:
Okamoto, Weber, and Yang disclose some of the limitations as set forth in claim 1 but does not appear to expressly disclose the computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: adjust a threshold support count for the frequent pattern tree wherein identifying the rule is based on the threshold support count.
Beier discloses:
The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
adjust a threshold support count for the frequent pattern tree [Paragraph 0047 teaches frequent column values are arranged in a frequent pattern tree like data structure adapted for efficient access. Further optimization steps can be applied to increase the compression benefit due to the usage of common prefixes among the frequent patterns. Paragraph 0053 teaches Table 2 shows the frequent patterns and the closed frequent patterns that can be mined in the running example with a minimum support threshold of 3. Paragraph 0082 teaches the support threshold used in the mining phase of the recursive invocation needs to be adjusted. Note: Mined frequent patterns associated with the adjusted support threshold utilizing a frequent pattern tree reads on the claimed adjust a threshold support count for the frequent pattern tree.]; and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Okamoto, Weber, and Yang, by incorporating mined frequent patterns associated with the adjusted support threshold utilizing a frequent pattern tree, as taught by Beier (see Paragraph 0047, 0053, and 0082), because all four applications are directed to an analysis of a tree structure; by incorporating mined frequent patterns associated with the adjusted support threshold utilizing a frequent pattern tree provides improvement in memory consumption (see Beier Paragraph 0088).

Okamoto, Weber, Yang, and Beier disclose most of the limitations as set forth in claim 1 but does not appear to expressly disclose wherein identifying the rule is based on the threshold support count.
Perrizo discloses:
wherein identifying the rule is based on the threshold support count [Paragraph 0123 teaches a small positive support threshold is set in order to eliminate rules that result from noise and outliers. A high threshold for confidence is set in order to find only the most confident rules.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Okamoto, Weber, Yang, and Beier, by incorporating narrowing down rules identified as part of adjusting to high or low the support threshold, as taught by Perrizo (see Paragraph 0123), because all five applications are directed to an analysis of a tree structure; by incorporating narrowing down rules identified as part of adjusting to high or low the support threshold provides very efficient technique for association rule mining (see Perrizo Paragraph 0092).

Claim 19 is similarly rejected because the claims are similar in scope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EARL ELIAS/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169